Name: Commission Regulation (EEC) No 2757/83 of 3 October 1983 amending Regulation (EEC) No 2406/83 on the grant of aid for the use in wine-making of concentrated grape must and rectified concentrated grape must in respect of the 1983/84 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 10 . 83 Official Journal of the European Communities No L 271 /5 COMMISSION REGULATION (EEC) No 2757/83 of 3 October 1983 amending Regulation (EEC) No 2406/83 on the grant of aid for the use in wine ­ making of concentrated grape must and rectified concentrated grape must in respect of the 1983/84 wine-growing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 595/83 (2), and in particular Article 14 (4) thereof, Whereas the first paragraph of Article 3 of Commis ­ sion Regulation (EEC) No 2406/83 (3) states that appli ­ cations for aid are to be made to the intervention agency within two months following the day on which the concentrated must or rectified concentrated must was used ; whereas this may well force producers who carry out a number of enrichment operations to present a number of applications and so impose an undesirable administrative burden on the intervention agencies ; whereas this provision should therefore be adjusted to stipulate presentation of a single applica ­ tion covering all operations ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Article 3 of Regulation (EEC) No 2406/83 is hereby replaced by the following : 'Article 3 Producers wishing to take advantage of the aid provided for in Article 1 shall present to the competent intervention agency an application covering all operations to increase alcoholic strength to which that Article applies . The applica ­ tion must reach the intervention agency within two months of the date on which the last operation was carried out. The application shall be accompanied by the docu ­ ments relating to the operations in respect of which aid is requested.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 October 1983 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 163, 22. 6. 1983, p. 48 . P) OJ No L 236, 26. 8 . 1983, p. 13 .